273 S.E.2d 453 (1980)
301 N.C. 527
COUNTY OF CUMBERLAND
v.
EASTERN FEDERAL CORPORATION.
COUNTY OF CUMBERLAND
v.
TART'S T. V. FURNITURE & APPLIANCE COMPANY and Tart's Investment Corp.
Supreme Court of North Carolina.
December 2, 1980.
Herman R. Clark, and Garris Neill Yarborough, Fayetteville, for plaintiff.
Williford, Person & Canady, Fayetteville, for Eastern Federal Corp.
McCoy, Weaver, Wiggins, Cleveland & Raper, Fayetteville, for Tart's TV Furniture & Appliance Co. and Tart's Investment Corp.
Petition by defendants for discretionary review under G.S. § 7A-31, 48 N.C.App. 518, 269 S.E.2d 672. Denied.